DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke 1,665,346 in view of Olson 6,988,746.
In regard to claim 1, Clarke discloses a pipe-fitting device capable of easily connecting pipes having different diameters, comprising:
a fitting body 11 comprising a first channel portion 12 having a first inner diameter formed in a first inner side of the fitting body, a second channel portion 13 having a second inner diameter formed in a second inner side of the fitting body, the second inner diameter being smaller than the first inner diameter such that a step 24 is formed inside the fitting body at the boundary between the first channel portion and the second channel portion; and

a first fitting body packing 16 disposed inside the fitting body proximate to the first depth and adjacent to the first channel portion; and
a second fitting body packing 22 disposed inside the fitting body proximate to the second depth and adjacent to the second channel portion.
Clarke discloses that the body is internally threaded and that the nuts are externally threads, but not reverse.  Olson teaches that it is common and well known in the art to provide a similar type of pipe-fitting device with either internal (fig. 3) or external threads (fig. 9) for mating with a nut having external or internal threads, respectively.  Therfore it would have been obvious to one of ordinary skill in the art to modify the body of Clarke to include external threads, as taught by Olson because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson 6,988,746 in view of Clarke 1,665,346.
In regard to claim 1, Olson discloses (fig. 9) a pipe-fitting device capable of easily connecting pipes having different diameters, comprising:
a fitting body 71 comprising a first end portion having a first externally threaded portion 76, a second end portion having a second externally threaded portion 76, a first channel portion 72 having a first inner diameter formed in a first inner side of the fitting body, a second channel portion 72 having a second inner diameter formed in a second inner side of the fitting body; and

a first fitting body packing 87 disposed inside the fitting body proximate to the first depth and adjacent to the first channel portion; and
a second fitting body packing 87 disposed inside the fitting body proximate to the second depth and adjacent to the second channel portion.
Olson discloses a first diameter and a second diameter, but not where the second diameter is smaller than the first diameter.  Clarke teaches that providing a similar type of connecting body 11 with two different sized diameters joining different sized pipes is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the fitting body of Olson to include different diameters in order to join pipes of different sizes, as taught by Clarke.
In regard to claim 2, wherein the fitting body 71 further comprises a tapered inclined surface 77 formed inside proximate to each open end of the fitting body such that when the first pipe and the second pipe are inserted into the fitting body, a gap is formed between the fitting body 71 and the first pipe C and between the fitting body 71 and the second pipe C.
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied to claim 1 above, and further in view of Blackwell et al. 5,908,211.
Clarke discloses a pipe fitting as described above, but does not disclose the use of tape to 
hold two elements of the fitting in position relative to each other prior to complete connection of the joint.  Blackwell et al. teaches that it is common and well known in the art to use adhesive tape to hold different elements 10, 11 of a pipe connection together until a final connection .
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5/21/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braathen discloses a similar coupling that is common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679